Title: Thomas Jefferson’s Account with Thomas G. Watkins, [ca. 1 March 1820]
From: Jefferson, Thomas
To: Watkins, Thomas G.


					
						
							
								ca. 1 Mar. 1820
							
						
					
					
						
							Mr Jefferson To T G Watkins Dr
							Ds
							Cts
						
						
							1819
							 
							
							 
							 
						
						
							Oct.
							19
							 
							Visit early in morn attendance untill afternoon advice &c
							5 
							00
						
						
							
							10
							 
							Visit by express appointment from Micajah Becks near Peters mountain in the night last night & violent rain & attendance untill late this morn
							10 
							00
						
						
							
							11
							.
							Visit last night attendance & prescn this morn
							3
							00
						
						
							
							12
							.
							Visit last night in way from Charlottesville Advice &c this morn
							2
							00
						
						
							
							13
							 
							Visit & prescn
							3
							00
						
						
							
							17
							 
							Visit last evening 
								prescn &c this morn
							3
							00
						
						
							
							19
							 
							Visit & prescn
							3
							00
						
						
							
							23
							.
							Visit & prescn (the above for Mr Js self)
							3
							00
						
						
							
							
							 
							Subsequent occasional attendance & advice untill the
								for your swelled legs
							10
							00
						
						
							Ocr
							9
							 
							Prescn for a negro man—(Burwell I believe)
							2
							00
						
						
							
							12
							.
							Written advice for Burwell
							2
							00
						
						
							
							23
							 
							Prescn & bandaging an Ulcerated leg for a servant woman
							3
							00
						
						
							Decr
							20
							 
							call at a negro house & prescn for Negro John
							2
							00
						
						
							1820
							
							 
							
							 
							 
						
						
							Jany
							13
							 
							Prescn various medicines and a stimulant plaister for negro
								Burwell
							4
							00
						
						
							
							30
							 
							prescn & medicine                      Do
							2
							00
						
						
							Feb.
							4
							 
							Prescn & various medicine sent by Mr Watson for Burwell
							3
							00
						
						
							March
							1
							.
							Prescn & medicines Burwell
							2
							00
						
						
							
							
							 
							$
							62
							00
						
					
				